FILED
                            NOT FOR PUBLICATION                             AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10288

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00868-RCC

 v.
                                                 MEMORANDUM*
ALFREDO GOMEZ-MARTINEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Alfredo Gomez-Martinez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 57-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Gomez-Martinez’s counsel has filed a brief stating that there

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

Gomez-Martinez has filed a pro se supplemental brief. No answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED. All other pending motions

are denied.

      AFFIRMED.




                                          2                                  15-10288